             Case 1:21-cv-00706-AWI-SKO Document 7 Filed 06/09/21 Page 1 of 2


 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6    NICHOLE COLEMAN,                                       CASE NO. 1:21-CV-0706 AWI SKO
 7                            Plaintiff
                                                             ORDER VACATING JUNE 21, 2021
 8                    v.                                     HEARING, ORDER REGARDING
                                                             MOTION TO COMPEL, and ORDER
 9    SONORA COMMUNITY HOSPITAL                              REGARDING STIPULATION FOR
      d/b/a Adventist Health Sonora,                         ARBITRATION
10
                              Defendant
11                                                           (Doc. Nos. 4, 6)
12

13
             Currently set for hearing on June 21, 2021, is Defendant’s motion to compel arbitration.
14
     See Doc. No. 4. On June 7, 2021, the parties filed a stipulation for arbitration. See Doc. No. 6.
15
     The stipulation acknowledges that a valid arbitration clause exists between the parties and that the
16
     arbitration clause covers all claims at issue in this case. See id. The parties indicate that they have
17
     agreed inter alia upon an arbitrator and that adequate discovery during arbitration will occur. See
18
     id. The parties request that the Court order them to participate in arbitration and stay this case
19
     pending arbitration. See id. The parties will not begin arbitration until the Court issues an order
20
     to arbitrate. See id.
21
             Because the stipulation shows that the parties agree that Plaintiff’s claims are all subject to
22
     arbitration and that arbitration is appropriate, there is no need for a hearing on Defendant’s motion
23
     to compel. Pursuant to the parties’ stipulation, the Court will order the parties to arbitration.
24
             However, there is one aspect of the stipulation that requires additional explanation. When
25
     all of a plaintiff’s claims are subject to arbitration, courts have the discretion to dismiss the case.
26
     See Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988); Gadomski v. Wells
27
     Fargo Bank N.A., 281 F.Supp.3d 1015, 1021 (E.D. Cal. 2017); Luna v. Kemira Specialty, Inc.,
28
            Case 1:21-cv-00706-AWI-SKO Document 7 Filed 06/09/21 Page 2 of 2


 1 575 F.Supp.2d 1166, 1178 (C.D. Cal. 2008). It is this Court’s general preference to dismiss a case

 2 instead of issuing a stay when all claims are subject to arbitration. E.g. Carroll v. Dick’s Sporting

 3 Goods, Inc., 2020 U.S. Dist. LEXIS 167754, *5-*6 (E.D. Cal. Sept. 14, 2020) (explaining

 4 rationale for dismissing action instead of issuing a stay when arbitration was ordered through

 5 stipulation of the parties).

 6          In order for the parties to explain why a stay in this case, as opposed to a dismissal, is
 7 necessary, and in order to quickly facilitate the beginning of the parties’ arbitration, the Court will

 8 give the parties a short period of time to respond to the Court’s concerns over issuing a stay. At

 9 this time, the Court will vacate the June 21 hearing date and deny the motion to compel as moot in

10 light of the stipulation. Once the Court receives the parties’ response, the Court will order the

11 parties to arbitration and decide whether to stay or dismiss this case.

12

13                                                 ORDER
14          Accordingly, IT IS HEREBY ORDERED that:
15 1.       The June 21, 2021 hearing on Defendant’s motion to compel is VACATED;
16 2.       Defendant’s motion to compel (Doc. No. 4) is DENIED AS MOOT in light of the parties’
17          June 7, 2021 stipulation for arbitration;
18 3.       As soon as possible, but no later than 1:00 p.m. on Monday, June 14, 2021, the parties may
19          file a supplement that explains the necessity for the Court to issue a stay in this matter, as
20          opposed to dismissing the case, while the parties pursue arbitration; and
21 4.       The failure of the parties to file a supplemental brief will be construed as a representation
22          that there are no objections to ordering arbitration and dismissing the case.
23
     IT IS SO ORDERED.
24

25 Dated:    June 8, 2021
                                                  SENIOR DISTRICT JUDGE
26

27

28

                                                        2
